Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  HOWARD MICHAEL CAPLAN,

                 Plaintiff,

                 vs.

  TIGER AUTOMOTIVE, INC., a Florida
  Profit Corporation and RANDY CUN-
  NINGHAM LIMITED PARTNERSHIP, a
  Florida Limited Partnership,

              Defendants.
  _______________________________/

                                            COMPLAINT

  Plaintiff, HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the undersigned

  counsel, hereby files this complaint and sues TIGER AUTOMOTIVE, INC. (“TIGER”) and

  RANDY CUNNINGHAM LIMITED PARTNERSHIP (“PARTNERSHIP”) (hereinafter, collec-

  tively referred to as “Defendants”) for declaratory and injunctive relief; for discrimination based

  on disability; and for the resultant attorney's fees, expenses, and costs (including, but not limited
  to, court costs and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.     This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.
  §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C. §12181 et. seq., based on

  Defendants’ violations of Title III of the Americans with Disabilities Act of 1990, (hereinafter
  referred to as the "ADA"). See also 28 U.S.C. §2201 and §2202.




                                                   1
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 2 of 11




  VENUE
  2.      The venue of all events giving rise to this lawsuit is located in Broward County, Florida.
  Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of the United States District Court
  for the Southern District of Florida, this is the designated court for this suit.


  PARTIES
  3.      Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Tiger Automotive Body Shop (“Subject Facility”), Plaintiff suffered

  from a “qualified disability” under the ADA, which substantially limits Plaintiff’s major life ac-

  tivities, including but not limited to walking, and requires the use of a mobility aid. Plaintiff per-
  sonally visited Tiger Automotive Body Shop, but was denied full and equal access, and full and
  equal enjoyment of the facilities, services, goods, and amenities within Tiger Automotive Body
  Shop, which is the subject of this lawsuit. The Subject Facility is an auto body, and Plaintiff
  wanted to inquire about their services but was unable to due to the discriminatory barriers enu-
  merated in Paragraph 15 of this Complaint.


  4.      In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an advocate of the rights
  of similarly situated disabled persons and is a “tester” for the purpose of asserting his civil rights

  and monitoring, ensuring and determining whether places of public accommodation are in com-
  pliance with the ADA.


  5.      Defendants, TIGER and PARTNERSHIP, are authorized to conduct business and are in
  fact conducting business within the State of Florida. The Subject Facility is located at 4321 NE
  6th Ave, Oakland Park, FL 33334. Upon information and belief, TIGER is the lessee and/or op-
  erator of the Real Property and therefore held accountable of the violations of the ADA in the
  Subject Facility which is the matter of this suit. Upon information and belief, PARTNERSHIP is
  the owner and lessor of the Real Property where the Subject Facility is located and therefore held
  accountable for the violations of the ADA in the Subject Facility which is the matter of this suit.




                                                     2
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 3 of 11




  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 5 of this
  complaint, as are further explained herein.


  7.      On July 26, 1990, Congress enacted the Americans with Disabilities Act ("ADA"), 42
  U.S.C. §12101 et. seq. Commercial enterprises were provided one and a half years from enact-
  ment of the statute to implement its requirements. The effective date of Title III of the ADA was
  January 26, 1992, or January 26, 1993 if Defendants had ten (10) or fewer employees and gross
  receipts of $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.      As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found, among other
  things, that:


          i. some 43,000,000 Americans have one or more physical or mental disability, and this
             number shall increase as the population continues to grow and age;

          ii. historically, society has tended to isolate and segregate individuals with disabilities
             and, despite some improvements, such forms of discrimination against disabled indi-
             viduals continue to be a pervasive social problem, requiring serious attention;

          iii. discrimination against disabled individuals persists in such critical areas as employ-
             ment, housing, public accommodations, transportation, communication, recreation, in-
             stitutionalization, health services, voting and access to public services and public facili-
             ties;

          iv. individuals with disabilities continually suffer forms of discrimination, including: out-
            right intentional exclusion; the discriminatory effects of architectural, transportation,
            and communication barriers; failure to make modifications to existing facilities and
            practices; exclusionary qualification standards and criteria; segregation, and regulation
            to lesser services, programs, benefits, or other opportunities; and,

          v. the continuing existence of unfair and unnecessary discrimination and prejudice denies
            people with disabilities the opportunity to compete on an equal basis and to pursue
            those opportunities for which this country is justifiably famous and costs the United
            States billions of dollars in unnecessary expenses resulting from dependency and non-
            productivity.



                                                    3
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 4 of 11




  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated that the pur-
  pose of the ADA was to:


          i. provide a clear and comprehensive national mandate for the elimination of discrimina-
             tion against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing discrimination
             against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to enforce the four-
             teenth amendment and to regulate commerce, in order to address the major areas of dis-
             crimination faced on a daily basis by people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no individual may be
  discriminated against on the basis of disability with regards to the full and equal enjoyment of
  the goods, services, facilities, or accommodations of any place of public accommodation by any
  person who owns, leases (or leases to), or operates a place of public accommodation. Tiger Au-
  tomotive Body Shop is a place of public accommodation by the fact it is an establishment that
  provides goods/services to the general public, and therefore, must comply with the ADA. The
  Subject Facility is open to the public, its operations affect commerce, and it is a service estab-
  lishment. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a
  public accommodation that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against Plaintiff, and
  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,
  services, facilities, privileges, advantages and/or accommodations at Tiger Automotive Body
  Shop located at 4321 NE 6th Ave, Oakland Park, FL 33334, as prohibited by 42 U.S.C. §12182,
  and 42 U.S.C. §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42
  U.S.C. §12182(b)(2)(A)(iv).


  12.     Plaintiff has visited the Subject Facility, and has been denied full, safe, and equal access
  to the facility and therefore suffered an injury in fact.



                                                     4
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 5 of 11




  13.    Plaintiff shall suffer a future injury as Plaintiff intends to return and enjoy the goods and/
  or services at the Subject Facility within the next six months. The Subject Facility is in close
  proximity to Plaintiff’s residence and is in an area frequently travelled by Plaintiff. Furthermore,

  Plaintiff will also return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with disabilities with full
  and equal access to their facility. Therefore, Plaintiff continues to suffer from discrimination and
  injury due to the architectural barriers, which are in violation of the ADA.


  14.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of
  Justice, Office of the Attorney General, promulgated Federal Regulations to implement the re-
  quirements of the ADA. The ADA Accessibility guidelines (hereinafter referred to as
  “ADAAG”), 28 C.F.R. Part 36, may cause violators to obtain civil penalties of up to $55,000 for
  the first violation and $110,000 for any subsequent violation.


  15.    The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R. 36.302 et.

  seq., and are discriminating against Plaintiff with the following specific violations which Plain-

  tiff personally encountered and/or has knowledge of:

         a.      The parking facility in front of the auto body shop does not provide a

  compliant accessible parking space. 2012 ADA Standards 502.1

         b.      The parking facility does not have the minimum number of accessible

  parking spaces required. 2012 ADA Standards 208.2

         c.      The parking facility has three (3) marked standard spaces and zero (0) ac-

  cessible parking spaces. 2012 ADA Standards 208.2

         d.      One (1) accessible parking space with adjacent access aisle is required.

  2012 ADA Standards 208.2



                                                   5
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 6 of 11




          e.     Where a total of four or fewer parking spaces, including accessible park-

  ing spaces are provided on a site, identification of accessible parking spaces are not re-

  quired by DOJ regulations. All other accessible routes and elements at the facility must

  be compliant. 2012 ADA Standards 216.5

          f.     The parking facility does not provide compliant directional and informa-

  tional signage to a compliant accessible parking space. 2012 ADA Standards 216.5

          g.     There is no compliant access aisle attached to an accessible route serving

  any existing parking space which would allow safe entrance or exit of vehicle for acces-

  sible persons requiring mobility devices. 2012 ADA Standards 502.2

          h.     There is currently no existing accessible route to help persons with disabil-

  ities safely maneuver through the parking facilities. Accessible routes must connect park-

  ing spaces to accessible entrances. 2012 ADA Standards 502.3

          i.     Existing facility does not provide a compliant accessible route to the main

  body shop office entrance from any site arrival point. 2012 ADA Standards 206.2, 208,

  401.1

          g.     The main body shop office entrance doorway is non-compliant. There is a

  vertical rise (step) at the threshold exceeding the maximum rise allowed. Changes in level

  of 1/4 inch high maximum are permitted to be vertical. 2012 ADA Standards 302.2

          k.     There is no landing in front of the main office entrance door. A landing

  must be provided to allow compliant maneuvering clearances. Maneuvering clearances

  must extend the full width of the doorway and the required latch side or hinge side clear-

  ance. 2012 ADA Standards 404.2.4



                                                   6
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 7 of 11




         l.       The facility does not provide compliant directional and informational sig-

  nage to an accessible route which would lead to an accessible entrance. Where not all en-

  trances comply, compliant entrances must be identified by the International Symbol of

  Accessibility. Directional signs that indicate the location of the nearest compliant en-

  trance must be provided at entrances that do not comply. 2012 ADA Standards 216.6

  16.    Upon information and belief there are other current violations of the ADA at Tiger Auto-
  motive Body Shop. Only upon full inspection can all violations be identified. Accordingly, a
  complete list of violations will require an on-site inspection by Plaintiff’s representatives pur-
  suant to Rule 34b of the Federal Rules of Civil Procedure.


  17.    Upon information and belief, Plaintiff alleges that removal of the discriminatory barriers
  and violations is readily achievable and technically feasible. To date, the readily achievable bar-
  riers and other violations of the ADA still exist and have not been remedied or altered in such a
  way as to effectuate compliance with the provisions of the ADA.


  18.    Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the Defendants
  were required to make the establishment a place of public accommodation, accessible to persons
  with disabilities by January 28, 1992. As of this date the Defendants have failed to comply with
  this mandate.


  19.    Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecu-
  tion of this action. Plaintiff is entitled to have its reasonable attorney's fees, costs and expenses
  paid by the Defendants, pursuant to 42 U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff
  injunctive relief, including an order to alter the subject facilities to make them readily accessible
  and useable by individuals with disabilities to the extent required by the ADA, and closing the



                                                   7
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 8 of 11




  Subject Facility until the requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, Plaintiff demands judgment against the Defendants and requests the following
  injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated and/or con-
  trolled by the Defendants is in violation of the ADA;


  22.    That this Honorable Court enter an Order requiring Defendants to alter the Subject Facili-
  ty to make it accessible to and usable by individuals with disabilities to the full extent required
  by Title III of the ADA;


  23.    That this Honorable Court enter an Order directing the Defendants to evaluate and neu-
  tralize their policies, practices and procedures toward persons with disabilities, for such reason-
  able time so as to allow the Defendants to undertake and complete corrective procedures to the
  Subject Facility;


  24.    That this Honorable Court award reasonable attorney's fees, all costs (including, but not
  limited to court costs and expert fees) and other expenses of suit, to Plaintiff; and


  25.    That this Honorable Court award such other and further relief as it deems necessary, just
  and proper.




  Dated this August 04, 2021.




                                                    8
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 9 of 11




  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone:     (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 10 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

  HOWARD MICHAEL CAPLAN,

                Plaintiff,

                vs.

  TIGER AUTOMOTIVE, INC., a Florida
  Profit Corporation and RANDY CUN-
  NINGHAM LIMITED PARTNERSHIP, a
  Florida Limited Partnership,

              Defendants.
  _______________________________/

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 04, 2021, I electronically filed the Complaint along
  with a Summons for each Defendant with the Clerk of Court using CM/ECF. I also certify that
  the aforementioned documents are being served on all counsel of record, corporations, or pro se
  parties identified on the attached Service List in the manner specified via Service of Process by
  an authorized Process Server, and that all future pleadings, motions and documents will be
  served either via transmission of Notices of Electronic Filing generated by CM/ECF or via U.S.
  Mail for those counsel or parties who are not authorized to receive electronically Notices of
  Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone:     (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                                 10
Case 0:21-cv-61609-RAR Document 1 Entered on FLSD Docket 08/04/2021 Page 11 of 11




                                      SERVICE LIST:

   HOWARD MICHAEL CAPLAN, Plaintiff, vs. TIGER AUTOMOTIVE, INC., a Florida Profit
   Corporation and RANDY CUNNINGHAM LIMITED PARTNERSHIP, a Florida Limited Part-
                                    nership

                   United States District Court Southern District of Florida

                                         CASE NO.


  TIGER AUTOMOTIVE, INC.

  REGISTERED AGENT:

  POORE, JENNIE
  311 SE 10TH COURT
  FT. LAUDERDALE, FL 33316

  VIA PROCESS SERVER


  RANDY CUNNINGHAM LIMITED PARTNERSHIP

  REGISTERED AGENT:

  WILT, ALLISON
  2206 NE 16TH STREET
  FT. LAUDERDALE, FL 33304

  VIA PROCESS SERVER




                                              11
